Appeal by the defendant from six judgments of the Supreme Court, Queens County (Chetta, J.), all rendered November 20, 1987, convicting him of criminal possession of stolen property in the third degree under indictment No. 411/87, attempted robbery in the first degree (two counts, one each as to indictments Nos. 1139/87 and 2736/87), grand larceny in the second degree under indictment No. 2677/87, and robbery in the second degree (two counts, one each as to indictments Nos. 2678/87 and 2737/87), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.